Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from March 1, 2010 to March 31, 2010 Commission File Number of issuing entity: 000-23108 Discover Card Master Trust I (Exact name of issuing entity as specified in its charter) Commission File Number of sponsor and depositor: 033-54804 Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State or jurisdiction of Incorporation or organization of the issuing entity) (IRS Employer Indentification Number) c/o Discover Bank 12 Read's Way New Castle, Delaware 19720 (Address of principal executive offices of the issuing entity ) (Zip Code) (302) 323-7315 (Telephone Number, including area code) Title of Class Registered/reporting pursuant to (check one) Section 15(d) Credit Card Pass -Through Certificates x Each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is subject to the reporting requirements of Section 15(d) of the Securities Exchange Act of 1934. The title of each class of Credit Card Pass-Through Certificates to which this report on Form 10-D relates is set forth in Item 1 hereof. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information Delay of Commencement of Accumulation Period: On March 31, 2010, the commencement of the Accumulation Periods for certain series of Discover Card Master Trust I (the "Master Trust") certificates was delayed, pursuant to the terms of the Amended and Restated Pooling and Servicing Agreement (the "Pooling and Servicing Agreement"), dated as of November 3, 2004, as amended, by and between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee, and the applicable series supplements thereto. Series 2003-4 Subseries 2. The commencement of the Accumulation Period for Series 2003-4, Subseries 2, which was scheduled to commence on May 1, 2010 (the first day of the Due Period related to the June 2010 Distribution Date), was delayed until October 1, 2010 (the first day of the Due Period related to the November 2010 Distribution Date). Series 1996-4, Series 2005-4 Subseries 1, and Series 2006-1 Subseries 2. The commencement of the Accumulation Periods for Series 1996-4, Series 2005-4, Subseries 1 and Series 2006-1, Subseries 2 which were scheduled to commence on May 1, 2010 (the first day of the Due Period related to the June 2010 Distribution Date), were delayed until November 1, 2010 (the first day of the Due Period related to the December 2010 Distribution Date). Series 2006-2 Subseries 2. The commencement of the Accumulation Period for Series 2006-2, Subseries 2, which was scheduled to commence on July 1, 2010 (the first day of the Due Period related to the August 2010 Distribution Date), was delayed until November 1, 2010 (the first day of the Due Period related to the December 2010 Distribution Date). Series 2006-3. The commencement of the Accumulation Period for Series 2006-3, which was scheduled to commence on September 1, 2010 (the first day of the Due Period related to the October 2010 Distribution Date), was delayed until November 1, 2010 (the first day of the Due Period related to the December 2010 Distribution Date). 3 Monthly Performance Data : Pool and performance data with respect to the receivables that comprise the assets of the Master Trust and the publicly issued and outstanding series of the Master Trust are set forth in the attached Monthly Certificateholders' Statements, as follows: (A) Series 1996-4: On April 15, 2010 the Registrant made available the Monthly Certificateholders' Statement for March 2010 with respect to Series 1996-4, which is attached as Exhibit 99(a) hereto. (B) Series 2003-3: On April 15, 2010, the Registrant made available the Monthly Certificateholders' Statement for March 2010 with respect to Series 2003-3, which is attached as Exhibit 99(b) hereto. April 15, 2010 is also the date on which holders of Class B Certificates received final payment of principal and interest (holders of the Class A Certificates received final payment of principal and interest on March 15, 2010). Accordingly, Series 2003-3 terminated after the final payment on April 15, 2010 and no further Monthly Certificateholders' Statements will be forwarded to Certificateholders of this Series. (C) Series 2003-4, Subseries 2: On April 15, 2010 the Registrant made available the Monthly Certificateholders' Statement for March 2010 with respect to Series 2003-4, Subseries 2, which is attached as Exhibit 99(c) hereto. (D) Series 2005-4, Subseries 1: On April 15, 2010 the Registrant made available the Monthly Certificateholders' Statement for March 2010 with respect to Series 2005-4, Subseries 1, which is attached as Exhibit 99(d) hereto. (E) Series 2005-4, Subseries 2: On April 15, 2010 the Registrant made available the Monthly Certificateholders' Statement for March 2010 with respect to Series 2005-4, Subseries 2, which is attached as Exhibit 99(e) hereto. (F) Series 2006-1, Subseries 2: On April 15, 2010 the Registrant made available the Monthly Certificateholders' Statement for March 2010 with respect to Series 2006-1, Subseries 2, which is attached as Exhibit 99(f) hereto. (G) Series 2006-2, Subseries 2: On April 15, 2010 the Registrant made available the Monthly Certificateholders' Statement for March 2010 with respect to Series 2006-2, Subseries 2, which is attached as Exhibit 99(g) hereto. (H) Series 2006-2, Subseries 3: On April 15, 2010 the Registrant made available the Monthly Certificateholders' Statement for March 2010 with respect to Series 2006-2, Subseries 3, which is attached as Exhibit 99(h) hereto. (I) Series 2006-3: On April 15, 2010 the Registrant made available the Monthly Certificateholders' Statement for March 2010 with respect to Series 2006-3, which is attached as Exhibit 99(i) hereto. (J) Series 2007-2: On April 15, 2010 the Registrant made available the Monthly Certificateholders' Statement for March 2010 with respect to Series 2007-2, which is attached as Exhibit 99(j) hereto. 4 (K) Series 2007-3, Subseries 1: On April 15, 2010, the Registrant made available the Monthly Certificateholders' Statement for March 2010 with respect to Series 2007-3, Subseries 1, which is attached as Exhibit 99(k) hereto. April 15, 2010 is also the date on which holders of Class A Certificates received final payment of principal and interest. Accordingly, no further Monthly Certificateholders' Statements will be forwarded to Class A Certificateholders. (L) Series 2007-3, Subseries 2: On April 15, 2010 the Registrant made available the Monthly Certificateholders' Statement for March 2010 with respect to Series 2007-3, Subseries 2, which is attached as Exhibit 99(l) hereto. Series 2007-CC Collateral Certificate : On April 15, 2010, the Registrant made available the Monthly Certificateholders' Statement for March 2010 with respect to Series 2007-CC, which has been previously disclosed in the Report on Form 10-D of Discover Card Execution Note Trust (the "Note Issuance Trust") filed on April 15, 2010 (file number 333-141703-02). Series 2007-CC supports the notes issued by the Note Issuance Trust. 5 PART II OTHER INFORMATION Sales of Securities and Use of Proceeds Increase in Principal Amount of Class D(2009-1) Notes On March 24, 2010, Discover Bank, pursuant to Section 2.03 of the Note Purchase Agreement (the Note Purchase Agreement), dated as of July 2, 2009, among the Note Issuance Trust, as Issuer, Discover Bank, as Depositor, and the purchasers named therein and Section 2.06 of the Class D(2009-1) Terms Document, dated as of July 2, 2009, by and between the Note Issuance Trust, as Issuer, and U.S. Bank National Association, as Indenture Trustee, increased the Outstanding Dollar Principal Amount of the Class D(2009-1) Notes. The increase in the Outstanding Dollar Principal Amount of the Class D(2009-1) Notes was in the amount of $29,329,609, resulting in an Outstanding Dollar Principal Amount of the Class D(2009-1) Notes of $1,248,854,749. The Class D(2009-1) Notes were sold to purchasers in reliance upon the exemption contained in Section 4(2) of the Securities Act of 1933 (the "Act"), as amended.
